Exhibit 10.2

FAMILY DOLLAR STORES, INC.

2006 INCENTIVE PLAN

Fiscal Year 2015 Non-Qualified Stock Option Grant Program

 

1. Purpose

Family Dollar Stores, Inc. (together with its Affiliates, the “Company”) has
adopted for the benefit of eligible individuals the Family Dollar Stores, Inc.
2006 Incentive Plan (the “Plan”), which is intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of such
individuals upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. The terms and
provisions of the Fiscal Year 2015 Non-Qualified Stock Option Grant Program (the
“2015 Option Program Terms”) have been approved by the Leadership Development
and Compensation Committee of the Board of Directors of the Company (the
“Committee”) to establish the terms and provision applicable to all awards of an
option (the “Option”) and shall be applicable to all awards to purchase Common
Stock of the Company granted beginning in October 2014 pursuant to the
provisions of the Plan, subject to the adoption by the Committee of other terms
and provisions for the award of Options.

The 2015 Option Program Terms are adopted pursuant to relevant provisions of the
Plan and are to be interpreted and applied in accordance with the terms and
provisions thereof, including without limitation Section 15.7 of the Plan,
subject to the provisions set forth under “Change in Control” in Section 4 of
these 2015 Option Program Terms. Specifically, the 2015 Option Program Terms
provide for the grant of Options under Article 7 of the Plan and, with respect
to Team Members in the position of Vice President or above, the grant of
Qualified Performance-Based Awards under Article 14 of the Plan. Unless
otherwise provided herein, capitalized terms used in these 2015 Option Program
Terms will have the meaning given such terms in the Plan. If there is any
conflict between these 2015 Option Program Terms and the Plan, the terms and
provisions of the Plan shall control.

 

2. Eligibility

The Committee or, if the Committee so delegates such authority, the Equity Award
Committee of the Company, will determine annually which Team Members are
eligible to receive Options under these 2015 Option Program Terms.

 

3. Vesting Provisions

Each Option shall vest and become exercisable in three (3) annual installments
commencing two years from the Grant Date if the Team Member remains employed
with the Company through each of the vesting dates as follows:

 

Vesting Date

  

Maximum Percentage of Option Shares

that Are Exercisable

2nd anniversary of Grant Date    Forty Percent (40%) 3rd anniversary of Grant
Date    Seventy Percent (70%) 4th anniversary of Grant Date    One Hundred
Percent (100%)



--------------------------------------------------------------------------------

The right to purchase shares pursuant to the Option shall be cumulative so that
when the right to purchase additional shares has vested pursuant to the schedule
set forth above, such shares or any part thereof may be purchased thereafter
until the expiration of the Option.

 

4. Effect of Termination of Employment on Vesting.

Termination of employment with the Company will affect the vesting of the Option
depending on the reason for termination as follows:

 

  •   Death or Disability: The Option shall become fully (100%) vested as of the
date of the Team Member’s death or Disability.

 

  •   Qualifying Retirement: If a Team Member ceases to be an employee of the
Company due to a “Qualifying Retirement” from employment, Options granted to and
held by the Team Member at the date of such retirement shall continue to vest
and be exercisable in accordance with the terms of the Plan and as set forth
herein. “Qualifying Retirement” shall mean the Team Member’s voluntary
termination of employment at age sixty or older after a period of at least ten
(10) years of employment with the Company, or such earlier retirement date as
may be approved by the Committee. If, at any time within five (5) years after
such Qualifying Retirement and the receipt of the vesting and extended exercise
benefits provided pursuant to this paragraph, the Team Member engages, directly
or indirectly, in any of the following activities: (i) accepting employment with
or serving as a consultant, advisor, officer, director, controlling shareholder
or acting in any other capacity with an entity that is, at the time of such
arrangement, in direct and substantial competition with or acting against the
interest of the Company; (ii) employing or recruiting any person employed by the
Company (or within six months of the termination of such employment) or being
recruited by the Company for employment; (iii) disclosing or misusing any
confidential information or material concerning the Company; or (iv) publicly
disparaging the Company, its officers, directors, or employees; or, if any of
these covenants shall be held invalid or unenforceable by a court, then all
outstanding Options that would otherwise benefit from the vesting or exercise
provisions set forth in this paragraph shall (a) be immediately forfeited and
(b) any gain realized by the Team Member from exercising all or a portion of
said Options shall be repaid to the Company within thirty days.

 

  •   Change in Control. In the event that the Team Member’s employment is
terminated following a Change in Control, the provisions of Section 15.7 of the
Plan shall apply. The foregoing notwithstanding, in the event that a Change in
Control occurs as a result of the transactions contemplated by the Agreement and
Plan of Merger by and among Family Dollar Stores, Inc., Dollar Tree, Inc. and
Dime Merger Sub, Inc., dated as of July 27, 2014 (the “Dollar Tree Merger”),
Section 2.1(s)(iii) of the Plan or any corresponding clause of a definition of
“Good Reason” in any employment, severance or similar agreement shall not apply
prior to the 18-month anniversary of the closing of the Dollar Tree Merger.



--------------------------------------------------------------------------------

  •   Cause: The Option shall immediately terminate and be forfeited as of the
date of termination of employment for Cause, even if it had previously vested to
any extent pursuant to the foregoing paragraphs prior to termination of
employment.

 

  •   All Other Terminations: Any portion of the Option that was not already
vested pursuant to paragraph 3 above as of the date of termination of employment
shall terminate and be forfeited as of such date.

 

5. Option Term.

Each Option granted by the Company shall expire on the earlier of either:
(i) the close of business on the tenth anniversary of the Grant Date of such
Option (the “Expiration Date”), as set forth in the applicable Option Award
Agreement; or (ii) the following cancellation date depending on the reason for
termination:

 

Reason for Termination

  

Cancellation Date

Qualifying Retirement

   Expiration Date

Death or Disability

   15 months from termination date

Cause

   Termination date

All Other Terminations

   90 days from termination date

For purposes of all Options, the employment termination date will be determined
by the Company in its sole discretion based on the personnel records of the
Company.

 

6. Exercise Process.

The exercise of an Option shall be effective only upon compliance with such
exercise procedures as may be established from time to time by the Company and
only upon appropriate arrangement for the tender of payment to the Company on
said date of the purchase price of the number of shares specified to be
acquired. Prior to exercise of an Option, the Team Member shall pay or make
adequate arrangements satisfactory to the Company to satisfy all withholding
obligations of the Company.

 

7. Additional Rules

These 2015 Option Program Terms cannot be changed or modified by a verbal
communication or course of dealing but only by a written communication signed by
the Chairman, Vice Chairman, and/or the Chief Executive Officer (“CEO”) of the
Company or any officer designated by one of them.

The Committee or the Chairman of the Company, as appropriate, will make all
final decisions, rulings and interpretations under these 2015 Option Program
Terms (subject to the Plan provisions which may require action by the
Committee). By participating in the



--------------------------------------------------------------------------------

Plan under these 2015 Option Program Terms, each Team Member agrees that such
decisions, rulings and interpretations will be final and that each Team Member
will be bound by them. Each Team Member further agrees that if and when any
circumstances arise relating to these 2015 Option Program Terms which are not
covered by this description of the Plan, the Team Member will be bound by the
final decision, ruling or interpretation of the Chairman and/or the Committee.

 

8. Qualified Performance-Based Awards

Notwithstanding anything in these 2015 Option Program Terms to the contrary,
awards of Options to any Team Member who is a Vice President or above at the
time of the award are intended to satisfy the Section 162(m) Exemption
applicable to Qualified Performance-Based Awards under Article 14 of the Plan.
All determinations under these 2015 Option Program Terms will be made by the
Committee which, pursuant to Section 4.1 of the Plan, will consist of all the
members of the Committee who are “outside directors” within the meaning of
Section 162(m) of the Code.



--------------------------------------------------------------------------------

FAMILY DOLLAR STORES, INC.

2006 INCENTIVE PLAN

Non-Qualified Stock Option Award Certificate

Family Dollar Stores, Inc., a Delaware corporation (the “Company”), sponsors the
Family Dollar Stores, Inc. 2006 Incentive Plan (the “Plan”). Pursuant to the
Plan, the Company may make awards of the right to acquire Common Stock of the
Company (the “Option”) from time to time to eligible individuals with such terms
and conditions as the Company may establish from time to time.

This Stock Option Award Certificate documents an award of Non-Qualified Options
made to you under the Plan, which is incorporated herein by reference. A
Prospectus describing the Plan and including the Fiscal Year 2015 Non-Qualified
Stock Option Grant Program terms (“the 2015 Option Program Terms”) is available
to view on the Smith Barney Corporate Benefit Access website. If there is any
conflict between the terms and provisions of the Plan or the 2015 Option Program
Terms and this Certificate, the terms and provisions of the Plan and/or the 2015
Option Program Terms will control. When used herein, the terms which are defined
in the Plan and/or the 2015 Option Program Terms shall have the meanings given
to them in such document.

This Option Grant is subject to all of the terms and conditions of the Plan and
the provisions of the 2015 Option Program Terms. You acknowledge having read the
Prospectus and agree to be bound by all of the terms and conditions of the Plan
and the 2015 Option Program Terms.

Tax Payments: Regardless of any action the Company takes with respect to any or
all income tax, payroll tax or other tax-related withholding (“Tax-Related
Items”) arising in connection with the exercise of any Option, you acknowledge
that the ultimate liability for all Tax-Related Items owed by you is and remains
your responsibility and that the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends; and (ii) does not commit to structure the terms of the
grant or any aspect of the Option to reduce or eliminate your liability for
Tax-Related Items.

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company to satisfy all withholding obligations of the
Company. In this regard, you authorize the Company to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company or from proceeds of the sale of the
Shares. Alternatively, or in addition, to the extent permissible under
applicable law, the Company may (i) sell or arrange for the sale of Shares that
you acquire to meet the withholding obligation for Tax-Related Items, and/or
(ii) withhold in Shares, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum withholding amount. Finally, you shall
pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of your participation in the Plan or your
purchase of Shares that cannot be satisfied by the means previously described.
The Company may refuse to honor the exercise and refuse to deliver the Shares if
you fail to comply with your obligations in connection with the Tax-Related
Items as described in this paragraph.



--------------------------------------------------------------------------------

Acknowledgements: You acknowledge and agree that the provisions of Section 4 of
the 2015 Option Program Terms regarding “Qualified Retirement” and providing for
the forfeiture of certain Options and the repayment of gain realized from such
Options are both fair and reasonable with respect to both you and the Company,
are not in the nature of a penalty and are material and important terms of the
2015 Option Program Terms and this Option grant. You further acknowledge and
agree to be bound by the provisions of Section 7 of the 2015 Option Program
Terms and the arbitration provisions set forth in Section 18.20 of the Plan